Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 objected to because of the following informalities:  This claim should be canceled as it is the same limitations that are in current amended claim 17, appears to be an oversight by applicant not cancelling claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0372792) in view of Ratnasingam (US patent 9,672,734) and Wisnewski (US 2020/0334982).
As per claim 1, 9 and 17, Li teaches, a system, method, and a computer programmable product comprising a non-transitory computer readable medium for generating traffic congestion estimation data associated with at least one lane associated to an intersection in a region (Li, ¶[009] “creates a superior database of traffic conditions, traffic flow, areas of frequent congestion, adequacy of highway design and traffic control signally devices, etc.” ), the system comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to:
obtain image data associated with the region (Li, ¶[0017] “FIG. 1E illustrates a forward view displayed by a participating driver. The displayed information may include optional "bounded boxes" information generated by artificial intelligence (Al) and algorithms of the disclosure.”  ); counting of one or more first movable objects in the at least one lane, based on the image data (Li, fig.1E    movable objects seen in each lane, therefore can be counted); calculate a lane object static capacity of the at least one lane, based on one or more map free flow or speed limit attributes associated with the at least one lane (Li, fig.1E and 1B between these two data sets this calculates a lane object static capacity, and a map being displayed in fig.1B and show the capacity of the lane); calculate a lane object dynamic capacity of the at least one lane, based on the one or more map free flow or speed limit attributes associated with the at least one lane and a current speed on the lane object derived from the image data (Li, fig.1E and 1B with this graphic the dynamic traffic data in real time therefore dynamic); and generate the traffic congestion estimation data based on the count of the one or more first movable objects in the at least one lane ( Li, fig.22 ¶[0070] “Referring to FIG. 22, dynamic vanishing point calibration can be deployed as well and is included within the scope of this disclosure.” Dynamic view points and traffic information is dynamically gathered and see fig.1C and ¶[0059] “Switching to the view transmitted by participating vehicle 1C may show the lane ahead is substantially clear of traffic. This switching of views may be accomplished using a touch screen or verbal command "next driver on route" or "show view 1/2 mile ahead". Further, switching to the view transmitted by participating vehicle 1D may further inform the driver of trailing vehicle 1B that the highway speed has resumed to 65 mph. The distances ZZ, ZX existing between vehicle 1B and vehicle 1D can be displayed to driver 1B.” shows dynamically keeping track of traffic  ), the lane object static capacity of the at least one lane and the lane object dynamic capacity of the at least one lane (Li, fig.1B-E real time information of traffic therefore object dynamic capacity).
 a count of one or more first movable objects in the at least one lane, based on the image data (Ratnasingam, col. 29, lines 57-67 “In alternative embodiments, the system may use vehicle density instead of calculating the average speed. In exemplary embodiments, the system may use a fixed length window and count the number of vehicles within the window. In other exemplary embodiments, the system may vary the width of the window to enclose a predetermined number of vehicles for each position of the window and either use the width of the window or distance between the neighboring vehicles that are within the window as a measure to find a vehicle causing the traffic or a bottleneck. In some preferred embodiments, the system may use statistics such as variance, entropy, other types of mean (harmonic mean, geometric mean) or any other appropriate statistical value to compare the speed, distance, density or any other appropriate measures to determine a vehicle causing traffic or a bottleneck.” The window would represent the lane and it is counting the objects in that lane) further configured to calculate a traffic condition for the at least one lane based on the traffic congestion estimation data, wherein the traffic condition is a ratio between the count of the one or more first movable objects and the lane object static capacity (Li, ¶[0084] “The driver 1B may choose to inquire about traffic 4 miles ahead to see if the lanes clear. The driver 1B can also see the traffic signs ahead perhaps directing to an alternate route or approaching exits. An example of this screen display is shown in FIG. 1E. The relative orientation or positioning of the respective vehicles is as shown in FIG. 1A.” The cars get counted for traffic and based on this a traffic conditions. Also by keeping track of traffic 4 miles away. The ratio would be the amount of cars there are versus what it would be empty, and cars must be counted to account for traffic condition, and there must be some sort decision factor or threshold. The amount of cars would be an inherent number that is there when the road was constructed. There must be some sort of ratio of number of cars that fit on the road ahead versus how many there are to be able to say if there is traffic or not 4 miles ahead as ¶[0084] teaches. In other words all of the data is there, is just a matter of making the calculation. Even so Li would have to teach this by determining if the lane is clear 4 miles away or not, by comparing traffic to no traffic.  The lanes being empty capacity are a given property of the road was build). 
At the time of the effective filing date it would been obvious to one of ordinary skill in the art to modify Li with Ratnasingam of counting an area of vehicles such as a lane.
The motivation would have been to be able to predict traffic more accurately.  

Li in view of Ratnasingam doesn’t clearly teach, however Wisnewski teaches, wherein one or more image capture devices installed at the intersection capture the image data in the at least one lane associated with the intersection in the region (  Wisnewski, ¶[0027] “ In some examples, traffic data 12, 14 may include video data from a traffic camera, such as a camera installed at an intersection. Computing device 20 may include pattern-recognition software configured to detect and/or recognize a number or a rate of cars depicted in the video data in order to determine and/or estimate a flow rate of traffic on the street over which the camera is installed.” This represents having a camera at an intersection region to keep track of traffic ). 

At the time of the effective filing date it would have been obvious of one of ordinary skill in the art to modify Li in view of Ratnasingam with Wisnewski’s ability to have an intersection camera to keep track of traffic. 
The motivation would have been to improve efficiency of the traffic system. 

As per claims 2, 10 and 18 Li in view of Ratnasingam and Wisnewski teaches, the system of claim 1, wherein to determine the count of the one or more first movable objects, the at least one processor is further configured to: obtain lane level information of the region based on map data of the region (Li, ¶ [0120] “In yet another embodiment, the participant driver could activate the built-in GPS mapping feature in the client app 2. The participant driver could receive video images of actual traffic conditions by touching the GPS map screen showing the location of interest. The application of this disclosure could then be insert/display real time video of the location touched on the GPS map display.”  ); identify, using a trained machine learning model, one or more second movable objects in the region, based on the image data; and identify the one or more first movable objects in the at least one lane, based on the identified one or more second movable objects and the lane level information (Li, ¶[0080] “The disclosure may utilize machine learning to correlate the object image to images contained in the database.”  Therefore multiple objects are detected this way  ).

As per claims 3 and 11, Li in view of Ratnasingam and Wisnewski teaches, the system of claim 1, wherein the one or more map free flow or speed limit attributes comprise a functional class or geometry information associated with the at least one lane (Li, fig.1E showing shows speed limit signs and geometry information for each lane, the stop sign could be a speed limit sign, and speed limit per car).

As per claims 19 Li in view of Ratnasingam and Wisnewski teaches, the system of claim 1, wherein the at least one processor is further configured to calculate a traffic condition for the at least one lane based on the traffic congestion estimation data, wherein the traffic condition is a ratio between the count of the one or more first movable objects and the lane object static capacity (Li, ¶[0084] “The driver 1B may choose to inquire about traffic 4 miles ahead to see if the lanes clear. The driver 1B can also see the traffic signs ahead perhaps directing to an alternate route or approaching exits. An example of this screen display is shown in FIG. 1E. The relative orientation or positioning of the respective vehicles is as shown in FIG. 1A.” The cars get counted for traffic and based on this a traffic conditions).
As per claims 5 and 13, Li in view of Ratnasingam and Wisnewski teaches, the system of claim 4, wherein the at least one processor is further configured to determine a degree of congestion based on the traffic condition, wherein the degree of congestion indicates one of heavy congestion, moderate congestion or no congestion (Li, ¶[006] “Therefore the disclosure provides information to drivers superior to the maps that, for example, merely provide color coding signifying traffic congestion of the driver's preselected route. (It will be appreciated that the driver will not have any idea of the accuracy of the information, e.g., is it stale?. This disclosure provides an opportunity for the driver to obtain a real time view of the traffic conditions at multiple distances ahead of the driver's current position.)”   ).
As per claims 6, 14 and 20  Li in view of Ratnasingam and Wisnewski teaches, the system of claim 1, wherein the at least one processor is further configured to: retrieve traffic light (TL) cycle information for the at least one lane; and validate the traffic condition based on the TL cycle information (Ratnasingam, col.49 lines 3-19, “from the traffic light switching cycle and switching period, and traffic in the opposite direction of travel in the road segment.” The system is able to get traffic light cycle information and conclude a traffic situation from this TL cycle information).

As per claims 7 and 15, Li in view of Ratnasingam and Wisnewski teaches, the system of claim 1, wherein the at least one processor is further configured to transmit a report of the traffic condition to a backend server (Li, ¶[0029] “FIG. 18 illustrates an embodiment for connecting and disconnecting from a cloud/server infrastructure utilizing the smartphone application of this disclosure.”).

As per claims 8 and 16, Li in view of Ratnasingam and Wisnewski teaches, the system of claim 6, wherein the at least one processor is further configured to: obtain map data of the region; and update the map data of the region based on the validated traffic condition (Li,  ¶[002] “The service can provide data for map updates, e.g., provide information regarding new roads, traffic detours including construction detours. The service can assist police, fire, EMS and other public safety agencies by providing a real time display of traffic accidents or civil disturbances.” If the system can provide for traffic detours then map of a region is obtained and the map is based on validated traffic condition).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/